Ingraham, J.:
The question here is the same as that presented in the case of Shepard v. Bingham (125 App Div. 784), decided herewith. In this case the whole police department were enjoined so long as the plaintiff’s entertainment shall be given in such a manner' as not to disturb the public peace or amount to a serious interruption of the repose and religious liberty of the community. There would thus seem to be imposed upon the police officers the question of determining whether a performance of the plaintiff would be a serious interruption of the repose and religious liberty of the community, with the danger of a commitment for a contempt in case they should disagree with the court as to whether there was such an interruption.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion for an injunction denied, with ten dollars costs.
IvIoLaughlin, Clarke and Scott, JJ., concurred ; Laiighlin, J., in memorandum.